Citation Nr: 1417774	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  09-36 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee



THE ISSUES

1. Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II.

2. Entitlement to service connection for peripheral neuropathy, bilateral lower extremities, claimed as secondary to service-connected diabetes mellitus, type II.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States





ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to December 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the RO.  

The Board previously remanded this matter in June 2011, but finds that there was not substantial compliance with the remand instructions, as will be discussed further hereinbelow.

A review of the Virtual VA paperless claims processing system reveals documents that are pertinent to the present appeal, to include CAPRI records (2008 to 2012 VA treatment).  There are no uploaded documents in the Veterans Benefits Management System (VBMS) at this time. 

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Board regrets the additional delay, but another remand is necessary in this matter, primarily to obtain a clarifying addendum opinion from a VA examiner as to the etiology of the disabilities on appeal.  

The August 2011 VA examiner did not fully address all the requests from the prior Board remand with respect to providing a sufficient medical opinion as to secondary service connection, which is extremely material to this case.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  

Essentially, the medical examiner was directed to address whether either disability has undergone a permanent increase in severity (aggravated) due to the diabetes mellitus, and to provide complete rationale for any opinions expressed.  

However, the rationale accompanying both negative opinions for the disabilities at issue did not contain sufficient explanation, particularly with respect to the findings that such disabilities were not aggravated, or worsened, by the diabetes.  

For peripheral neuropathy of the lower extremities, the examiner merely indicated that such paresthesia and pain in his lower extremities have persisted since he had another unrelated, nonservice-connected disability (preceding the onset of diabetes) but failed to address the crucial issue of whether there was any worsening of the neuropathy due to the diabetes (regardless of when it had onset).  

Similarly, no supporting rationale explained why there was no worsening of hypertension due to the diabetes.  

A clarifying medical opinion with additional supporting rationale must be provided prior to final adjudication of the matter.

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps in order to obtain a clarifying medical opinion from either the VA examiner who performed the August 2011 VA examination or from another appropriate VA physician to address the issue of secondary service connection for hypertension and peripheral neuropathy of the lower extremities, both as secondary to service-connected diabetes mellitus, type II.  

The questions are restated as follows:

Whether it is at least as likely as not (probability of 50 percent) that the Veteran's hypertension is proximately due to or the result of the Veteran's service-connected diabetes mellitus, type II.

Whether it is at least as likely as not (probability of 50 percent) that the Veteran's hypertension is aggravated by the Veteran's service-connected diabetes mellitus, type II.

Whether it is at least as likely as not (probability of 50 percent) that the Veteran's peripheral neuropathy of the lower extremities is proximately due to or the result of the Veteran's service-connected diabetes mellitus, type II.

Whether it is at least as likely as not (probability of 50 percent) that the Veteran's peripheral neuropathy of the lower extremities is aggravated by the Veteran's service-connected diabetes mellitus, type II.

The examiner must also specifically address any medical principles which apply to the facts and medical issues at hand and provide complete supporting rationale for any and all opinions expressed.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of symptomatology, must be acknowledged and considered in formulating an opinion.

2. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims remaining on appeal should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



